Citation Nr: 1826465	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES
      
1.  Entitlement to service connection for bilateral tremors in the hands, also claimed as Parkinson's disease, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a liver condition, to include as due to herbicide exposure.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include  depression. 

4.  Entitlement to service connection for a left hand condition, to include as secondary to bilateral tremors in the hands. 

5.  Entitlement to service connection for a left shoulder condition. 

6.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.  

7.  Entitlement to a compensable evaluation for bilateral hearing loss.
REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2012, April 2012, and July 2013, rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for bilateral tremors in the hands, entitlement to service connection for a liver condition, to include as due to herbicide exposure, entitlement to service connection for a left hand condition to include as secondary to bilateral tremors in the hands, entitlement to service connection for a left shoulder condition, entitlement to service connection for peripheral neuropathy to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss was no worse than Level IV for all periods under consideration. 

2.  The Veteran's right ear hearing loss was no worse than Level II for all periods under consideration. 

3.  Resolving all doubt in the Veteran's favor, the evidence shows that his depressive disorder, is etiologically related to his active service.  


CONCLUSIONS OF LAW
	
1.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for establishing service connection for depressive disorder, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Service Connection
A.  Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).  

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Acquired psychiatric disorder 

The Veteran seeks entitlement to service connection for a psychiatric disorder, which he asserts is related to his time in service. 

The Veteran's STRs are silent for any psychiatric conditions.  Military personnel records reveal the Veteran received an Article 15 in September 1969, while in Vietnam, for failing to report to a duty station.  

In May 2014, a mental health Disability Benefits Questionnaire (DBQ) was completed.  He was diagnosed with mood disorder secondary to medical condition.  He has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He denied any mental health history prior to service.  The examiner noted the Veteran struggled with permanent, debilitating tinnitus.  During service the Veteran was in close proximity to a rocket attack, that caused problems with his hearing and his ears constantly ring.  This experience caused sleep problems, loss of interest in doing things he used to enjoy, feeling estranged from others, trouble concentrating, feeling worthless, self-imposed isolation, and a suicide attempt upon return from Vietnam.  The examiner concluded the Veteran's tinnitus more likely than not aggravates his mood disorder.  

In November 2014, a mental health DBQ was completed, and the Veteran was diagnosis as having an unspecified depressive disorder.  He had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He reported a history of excessive alcohol use, marijuana use, and heroin use during service.  

February 2016, the Veteran was afforded a VA examination.  He was diagnosed with unspecified depressive disorder, with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  He served in Vietnam from 1968 to 1970.  He reported that upon discharge from service, he began having mental health problems.  He had depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, and disturbances of motivation and mood.  The examiner stated that the Veteran's depressive disorder was at least as likely as not incurred in or caused by service.   

VA treatment records document complaints and a diagnosis of depression.

The Board finds that the preponderance of the evidence supports a finding that the Veteran's unspecified depressive disorder is related to service.  The Veteran has consistently stated that his mental health issues originated during service.  The 2016 examiner concluded there was a link between the Veteran's service and current condition.  The Board finds that this opinion is probative, as it is based on an examination of the Veteran, a review of the service treatment records, as well as the Veteran's credible statements.  

As there is competent medical evidence linking his unspecified depressive disorder  to service, service connection is warranted.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found-a practice known as "staged" ratings.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. 

In order to establish entitlement to an increased rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.


Hearing Loss 

In December 2011 the Veteran was afforded a VA examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
50
55
38
LEFT
20
65
70
70
56

Maryland CNC word recognition testing revealed speech recognition ability of 84 percent for the right ear and 80 percent for the left ear.  No exceptional pattern of hearing loss is demonstrated.  The Veteran's hearing loss was not deemed to have any impact on ordinary conditions of daily life, to include the ability to work.  These audiometry test results equate to Level II hearing in the right ear and Level IV in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in the right ear and Level IV hearing in the left ear results in a noncompensable disability rating. 
38 C.F.R. § 4.85.

February 2016, the Veteran underwent a VA examination.  Pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
60
65
54
LEFT
35
65
70
75
61

Word recognition testing revealed speech recognition ability of 88 percent for the right ear and 82 percent for the left ear.  No exceptional pattern of hearing loss is demonstrated.  These audiometry test results equate to Level II hearing in the right ear and Level IV hearing in the left ear using Table VI. 38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in the right ear and Level IV hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

VAMC records are negative for any additional evidence of a worsening in hearing acuity.  The Board finds that the evidence of record does not point to puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) to be 55 decibels or more, so as to warrant consideration from either Table VI or Table VIa, and to evaluate each ear separately.  C.F.R. § 4.86(a).  The Board further finds that the evidence of record reflects no certification of language of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).

Therefore, the Board finds that, for the entire appeal period, the Veteran has no worse than Level II hearing in the right ear and Level IV hearing in the left ear.  Even considering his functional impairment, he is not entitled to a compensable rating for his bilateral hearing loss.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.


ORDER

Entitlement to service connection for unspecified depressive disorder is granted. 

Entitlement to a compensable evaluation for bilateral hearing loss is denied. 


REMAND

The Veteran is seeking service connection for bilateral tremors in the hands, also claimed as Parkinson's, peripheral neuropathy, and a liver condition, all to include as due to exposure to herbicides.  He is also seeking service connection for a left hand and left shoulder condition.  

With regard to the issues of entitlement to service connection for bilateral tremors in the hands, peripheral neuropathy, and a liver condition, the Board notes the Veteran served in the Republic of Vietnam, and hence exposure to herbicides has been conceded.  In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) generally provides for presumptive service connection for certain listed diseases, which includes Parkinson's disease, early-onset peripheral neuropathy, but not general liver conditions.  See also 38 U.S.C.A. § 1116.  A veteran may nevertheless prove entitlement to service connection on a direct basis due to herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Bilateral hand tremors also claimed as Parkinson's and Peripheral Neuropathy

In April 2012, a Parkinson's DBQ was completed, by Dr. R.  The Veteran had tremors and muscle rigidity of the upper and lower extremities.  He was having increased safety issues with the use of power tools, and adverse effects of medications.  His symptoms affect his safety, and the Veteran had had work related accidents.  While using electrical tools for carpentry he amputated his fingertips.  

The Veteran was seen in May 2012, at the VAMC.  Dr. R. stated that the Veteran's was exposed to Agent Orange, and had symptoms consistent with chemically induced Parkinsonism's.  There is not enough data to say the chemical exposure did not cause his clinical syndrome of tremor, rigidity, gait difficulties, neuropathy, and balance difficulties.  Dr. R. stated she continued to support service connection for Agent Orange exposure, as the Veteran presented with similar clinical symptoms as service-connected veterans.  He reported a history of 30 to 40 years of a bilateral hand tremor, gradually worsening over the prior 15 years.  He reported episodes of stumbling and tripping while walking.  He noted paresthesias in his upper and lower extremities.  EMG testing revealed mild tibial neuropathy on the left side, and superimposed sensory polyneuropathy in the lower extremities.  He was noted to have an essential tremor, deemed most likely part of the spectrum of movement disorder caused by Agent Orange.  

At a February 2013, visit, he was seen for complaints of hand tremor, that was near constant.  He had difficulties with balance as well.  He has reported difficulty with his work as a carpenter due to the tremor.  

The Veteran was afforded a VA examination in May 2013.  He was not diagnosed with Parkinson's, but found to have benign essential tremors.  The most recent VA treatment record from January 2016 document the Veteran's continued reports of hand tremors. 

The Board finds that the April 2012 DBQ and May 2012 treatment records are equivocal as to whether the Veteran's claimed tremors and peripheral neuropathy are due to his exposure to Agent Orange.  Moreover, it is unclear whether the Veteran has Parkinson's disease and/or early-onset peripheral neuropathy-to which he could receive presumptive service connection benefits.  As such, a new examination is warranted to determine the exact nature and etiology of his complaints.

Liver Condition 

With regard to the liver condition, the Veteran has not been afforded a VA examination.  The Veteran has reported using IV heroin for one year while in Vietnam.  He has been diagnosed with hepatitis C and fibrosis of the liver.  A 2007 treatment record, documents fatty liver, and hepatomegaly.  In 2010, a liver biopsy was done, and revealed fibrosis of the liver.  The Veteran has asserted exposure to Agent Orange led to his current liver condition.  

Left hand 

With regard to the left hand condition, STRs document a laceration of the middle finger of the left hand, in June 1970.  In 2009 he had a miter saw accident which the first three digits of the left hand were amputated.  

The Veteran was afforded an examination in May 2013.  There was no limitation of motion or evidence of painful motion for any fingers or thumbs.  There was no functional loss or limitation of range of motion.  The Veteran stated he was seeking service connection for accidental traumatic amputation of the middle and long finger DPs due to his essential tremors.  There is no scar of in-service laceration as this area was amputated.  He stated the tremors were apparent within one year of service.  No opinion was rendered with regard to whether the tremors are due to service, or whether the saw accident was a result of the hand tremor condition.  

Left shoulder condition 

There is no evidence of a left shoulder condition in the STRs.  VA treatment records document complaints of shoulder pain, and numbness.  The Veteran has not been afforded a VA examination. 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81(2006). 

The Veteran has asserted a link between exposure to herbicides during service, and the resulting liver condition, bilateral hand tremors, and neuropathy.  He has also asserted that the resulting hand tremor is what caused the left hand condition (finger amputation).  Given the Veteran's assertions, his current diagnoses of record, and the medical evidence, the Board finds that VA's duty to provide VA examinations and obtain medical opinions has been triggered.  Thus, these issues must be remanded so that the Veteran can be provided a VA examination, and medical opinions can be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all of the Veteran's outstanding VA medical records, and ensure that those copies are associated with the record.  

2. Schedule the Veteran for an appropriate VA examination to determine the nature of his bilateral hand tremors, peripheral neuropathy, and liver condition, and to obtain an opinion as to whether such is possibly related to service-including his presumed exposure to herbicides.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The Veteran served in the Republic of Vietnam, and is presumed to have been exposed to herbicide agents, to include Agent Orange.  In providing the below requested opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a disorder due to herbicide exposure that is not on the list of diseases presumptively associated with exposure to herbicide agents.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion for the following questions: 

(1) Does the Veteran have Parkinson's disease and/or early-onset peripheral neuropathy.

(2) Is it at least as likely as not (50 percent probability or greater) that any current bilateral hand tremor condition and peripheral neuropathy, is related to his active duty service, to include as due to exposure to herbicide agents, such as Agent Orange.  

The examiner is asked to comment on the April 2012 DBQ and May 2012 treatment note indicating the possibility that the Veteran's symptoms are related to herbicide exposure.  

(3) Is it at least as likely as not (50 percent probability or greater) that any current disability of the liver is related to his active duty service, to include as due to exposure to herbicide agents.  The examiner should specifically consider and discuss risk factors in service, to include the Veteran's reported use of IV Heroin.  

3. Schedule the Veteran for an appropriate VA examination to determine the nature of his left hand condition, and left shoulder condition, and to obtain an opinion as to whether such is possibly related to service.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion for the following questions: 

(1) Is it at least as likely as not (50 percent probability or greater) that any current disability of the left shoulder, had its onset in or is otherwise related to the Veteran's military service?   

(2) Is it at least as likely as not (50 percent probability or greater) that any current disability of the left hand, had its onset in or is otherwise related to the Veteran's military service?  The examiner is asked to opine as to whether it is at least as likely as not that the bilateral hand tremor led to the miter saw incident that resulted in amputation of the fingers.  

4. After the development requested above has been completed, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


